Citation Nr: 0106657	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  94-49 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
claimed as muscle and bone/joint aches and pains of the 
hands, shoulders, and ankles; fatigue, headaches, sleep 
disturbance and depression as due to undiagnosed illness 
contracted during the Persian Gulf War.   

2.  Entitlement to service connection for respiratory 
problems due to an undiagnosed illness contracted during the 
Persian Gulf War.  

3.  Entitlement to service connection for chest pain and 
rapid heartbeat due to undiagnosed illness contracted during 
the Persian Gulf War.  

4.  Entitlement to service connection thickened saliva and 
frequent colds due to undiagnosed illness contracted during 
the Persian Gulf War. 

5.  Entitlement to service connection for tinea pedis, 
eczema, and seborrheic keratosis, claimed as skin rash, 
fungus infections, poor wound healing, dry coarse hair and 
dry skin due to undiagnosed illness contracted during the 
Persian Gulf War. 

6.  Entitlement to service connection for memory loss, 
irritability and lack of concentration due to undiagnosed 
illness contracted during the Persian Gulf War.  

7.  Entitlement to service connection for gastritis, 
duodenitis and gastroesophageal reflux disease, with diarrhea 
and intestinal problems due to undiagnosed illness contracted 
during the Persian Gulf War. 

8.  Entitlement to service connection for osteoarthritis of 
both knees. 

9.  Entitlement to a rating in excess of 10 percent for a 
back disability prior to August 11, 1999.  

10.  Entitlement to a rating in excess of 20 percent for a 
back disability. 

11.  Entitlement to a compensable rating for residuals of a 
left hip injury. 

12.  Entitlement to an earlier effective date for a grant of 
a 70 percent rating for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	James Stanley, Jr., Attorney 
at Law 


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971 and November 1990 to May 1991.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  In 
November 2000, a hearing was held at the RO before the Board 
Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  

On the most recent supplemental statement of the case, 
several of the service connected issues were characterized as 
whether new and material evidence had been submitted for 
reopening.  Closer review of the record reveals that there 
was no finality and that those issues should be considered on 
the merit.  This had been done by the RO in prior 
adjudications associated with this appeal, and as such the 
Board may do so without prejudice to the appellant.  Thus the 
issues are as characterized on the title page.

It is noted that during the course of this appeal a total 
rating for individual unemployability was granted.  Thus, as 
the maximum benefit was granted as to that issue, no further 
consideration is indicated.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  It is not shown by competent evidence that the veteran 
has a current chronic musculoskeletal, psychiatric, 
respiratory, cardiovascular, skin, or gastrointestinal 
disability that is attributable to an undiagnosed illness 
incurred as a result of service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 

3.  Aside from post-traumatic stress disorder, a low back 
disability and a hip disability, it not shown that a 
psychiatric disorder or musculoskeletal disability is related 
to any in-service symptomatology occurrence or event, nor is 
a current respiratory, cardiovascular, skin, or 
gastrointestinal disorder shown to be related to service.

4.  It is not shown by competent evidence that a current 
disability due to osteoarthritis of the knees is 
etiologically related to service. 

5.  It is not shown prior to a VA examination of August 11, 
1999, that the veteran's service-connected back disability 
resulted in disability equivalent to the loss of lateral 
spine motion and muscle spasms. 

6.  The service-connected back disability does not result in 
severe lumbosacral strain, intervertebral disc syndrome or 
limitation of motion.    

7.  The service-connected hip disability is manifested by 
subjective complaints of pain but no limitation of motion. 

8.  It is not shown prior to September 15, 1997, that the 
veteran's post-traumatic stress disorder resulted in 
occupational and social impairment with deficiencies in most 
areas and the inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  Fibromyalgia, claimed as muscle and bone/joint aches and 
pains of the hands, shoulders, and ankles; fatigue, 
headaches, sleep disturbance and depression, was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2000).

2.  A chronic respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2000). 

3.  A chronic cardiovascular disability manifested as chest 
pain and a rapid heartbeat was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317  
(2000).

4.  Chronic disability manifested by thickened saliva and 
frequent colds was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2000). 

5.  A skin disability, manifested by tinea pedis, eczema, 
seborrheic keratosis, fungus infections, poor wound healing, 
dry coarse hair or dry skin was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2000). 

6.  A disability manifested by memory loss, irritability and 
lack of concentration was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2000).  

7.  A disability manifested by gastritis, duodenitis and 
gastroesophageal reflux disease, with diarrhea and intestinal 
problems, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2000).  

8.  Osteoarthritis of the knees was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

9.  The criteria for a rating in excess of 10 percent for a 
low back disability prior to August 11, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 3.400, Part 4, 4.71a, Diagnostic Codes (DC) 5292, 
5293, 5295 (2000).   

10.  The criteria for a rating in excess of 20 percent for a 
low back disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DCs 5292, 
5293, 5295 (2000).   

11.  The criteria for a 70 percent rating for post-traumatic 
stress disorder prior to September 15, 1997, are not met.  38 
U.S.C.A. §  5110 (West 1991); 38 C.F.R. § 3.102, 3.157, 
3.400(o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2000).  In addition, service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2000).  
There are some disabilities, including cardiovascular 
disorders, ulcers, and arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

In addition to the legal criteria cited above, service 
connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 
U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.317(a)(1) (2000).  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R. Part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(2000).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2000).  If signs and symptoms have been 
medically attributed to a diagnosed or "a poorly-defined  
disease such as chronic fatigue syndrome or fibromyalgia," 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPREC 8-98.

Applying the above criteria to the facts of this case, the 
Board notes initially that the veteran's service included a 
period of duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  Turning first to the issue of 
service connection for fibromyalgia in its various claimed 
manifestations, the post-service evidence contains diagnoses 
of fibromyalgia by VA and private medical physicians.  
"Mechanical arthralgia" of the hands, shoulders and ankles 
and "general arthralgia" are among other pertinent 
diagnoses.  As indicated above, to the extent that the 
veteran's various complaints are attributable to these "ill-
defined" diagnoses, the presumptive provisions pertaining to 
Persian Gulf veterans codified at 38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (2000) are not 
for application. 

In the event that some of the symptomatology grouped with 
fibromyalgia might be more appropriately linked to a 
"defined" diagnosis (such as migraine headaches and 
hypotension shown upon VA examination in July 1997), the lack 
of any objective medical "nexus" evidence linking such 
symptomatology to service precludes a grant of service 
connection.  See Edenfield, 8 Vet. App. at 384, 388; Caluza, 
7 Vet. App. at 498, 506; Espiritu, 2 Vet. App. at 492, 495 
(1992).  The Board notes in this regard that while review of 
the service medical records reflect treatment for back and 
hip disabilities, for which service connection has been 
granted, they do not reflect any evidence of treatment for 
chronic disability attributable to the symptomatology that 
has been grouped with fibromyalgia.  

Turning to a respiratory disability, post service chest X-
rays, included those accomplished in November 1994, June 1997 
and April 1999, were negative, and there is otherwise no 
evidence of a chronic respiratory disorder either during 
active service in the Southwest Asia theater of operations or 
thereafter.  Pulmonary function testing conducted in November 
1994 revealed mild obstructive pulmonary impairment.  
However, an examination at that time only demonstrated 
scattered inspiratory wheezes with no audible rales or 
stridor.  There is otherwise no objective clinical evidence 
of chronic respiratory symptomatology as to warrant a 10 
percent disability rating.  Accordingly, entitlement to 
service connection under the provisions of 38 U.S.C.A. § 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (2000) is 
not warranted.  The lack of any objective medical "nexus" 
evidence linking a current respiratory disability to service 
precludes a grant of service connection on a "direct" 
basis.  See Edenfield, 8 Vet. App. at 384, 388; Caluza, 7 
Vet. App. at 498, 506; Espiritu, 2 Vet. App. at 492, 495 
(1992).  

With regard to a cardiovascular disorder, claimed as chest 
pain and a rapid heart beat, a private medical report dated 
in November 1993 indicated that while there was a concern 
about symptoms possibly attributable to coronary artery 
disease, a coronary angiography conducted at that time 
revealed normal coronary arteries and normal left ventricular 
functioning.  The post service cardiovascular examinations 
have otherwise not revealed any objective evidence of a 
chronic cardiovascular disability so as to warrant a 10 
percent disability rating.  Accordingly, service connection 
for a cardiovascular disability under 38 U.S.C.A. § 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (2000) or 
the provisions of 38 U.S.C.A. §§ 1101, 1112, 1113, (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000) cannot be granted.  

The claim for service connection for a disability manifested 
by thickened saliva and frequent colds must be denied for the 
same reasons as discussed above.  There is no current 
objective evidence of symptomatology associated with this 
disability so as to warrant a 10 percent rating, nor is there 
any evidence linking a current chronic disability to the in-
service evidence of isolated treatment for coughing and 
bronchitis that was said to have been aggravated by "cold 
weather."  Accordingly, service connection for this claimed 
disability cannot be granted.  38 U.S.C.A. § 1117 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.317(a)(1) (2000); Edenfield, 8 
Vet. App. at 384, 388; Caluza, 7 Vet. App. at 498, 506; 
Espiritu, 2 Vet. App. at 492, 495 (1992).   

The post service evidence includes several dermatologic 
diagnoses, to include tinea pedis, eczema, mild xerosis, and 
seborrheic keratosis.  As indicated above, the Persian Gulf 
War presumption of service connection does not apply to such 
"diagnosed" diseases.  VAOPGCPREC 8-98.  Moreover, there is 
no objective evidence linking a current skin disability to 
service, thus precluding a grant of service connection for a 
skin disability on a "direct" basis.  Edenfield, 8 Vet. 
App. at 384, 388; Caluza, 7 Vet. App. at 498, 506; Espiritu, 
2 Vet. App. at 492, 495 (1992).   

With regard to the claim for service connection for 
disability manifested by memory loss, irritability and lack 
of concentration, it is noted that some of this 
symptomatology is likely already compensated by the 
disability rating currently assigned for post-traumatic 
stress disorder.  There is otherwise no evidence that, aside 
from post-traumatic stress disorder, that this symptomatology 
is manifested by a objective evidence which would warrant a 
10 percent rating, or that links such disability to service.  
Accordingly, service connection for this disability cannot be 
granted.  38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.317(a)(1) (2000); Edenfield, 8 Vet. App. at 384, 
388; Caluza, 7 Vet. App. at 498, 506; Espiritu, 2 Vet. App. 
at 492, 495 (1992).   

With regard to a gastrointestinal disability, an upper 
gastrointestinal series conducted during service in February 
1971 did not reveal definitive evidence of a hiatal hernia, 
reflux or peptic ulcer disease.  The post-service evidence 
indicates the veteran's gallbladder was removed in 1996, and 
includes diagnoses of rectal polyps, gastritis, distal 
esophagitis, gastroesophageal reflux disease and peptic ulcer 
disease.  As indicated, the Persian Gulf War presumption of 
service connection does not apply to such "diagnosed" 
diseases.  VAOPGCPREC 8-98.  Moreover, there is no competent 
evidence linking a current gastrointestinal disability to 
service, thereby precluding "direct" service connection.  
Edenfield, 8 Vet. App. at 384, 388; Caluza, 7 Vet. App. at 
498, 506; Espiritu, 2 Vet. App. at 492, 495 (1992).  Finally, 
there is no evidence that that an ulcer was demonstrated to a 
degree of 10 percent or more within one year of service, thus 
precluding service connection under the provisions of 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).   

Turning to the claim for service connection osteoarthritis of 
the knees, the post-service X-rays of the knees have not 
revealed any evidence of arthritis of the knees, nor has any 
post service medical examination, including that conducted 
most recent in October 2000.  In the absence of proof of a 
present disability associated with arthritis of the knees, 
service connection for this disability cannot be granted.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In denying the claims for service connection, the Board has 
considered the "positive" evidence represented by the 
written contentions and testimony of record.  As indicated, 
the probative weight of such subjective evidence is overcome 
by the "negative" objective clinical evidence of record 
discussed above which does not support the veteran's 
assertions.  Espiritu,  2 Vet. App. at 492, 495.  
Accordingly, the claims for service connection must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.), a remand is needed to apply 
these new provisions.  However, given the extensive 
development accomplished in this case, to include the medical 
examinations discussed above, the Board concludes that the 
additional delay in the adjudication of the service 
connection claims which would result from a remand would not 
be justified.  The veteran has been provided with sufficient 
notice as to the evidence necessary to support these claims, 
and there is no indication that there is any other evidence 
to be obtained or development to be accomplished which would 
assist in the adjudication of the veteran's claims for 
service connection.  

The Board also notes that evidence received at the Board in 
January 2001 from the office of a Special Assistant to the 
Secretary of Defense has been reviewed.  While this evidence 
was not accompanied by a waiver from the veteran, it is not 
pertinent to the adjudication above.  Thus, the additional 
delay in the adjudication of the veteran's case which would 
result from a remand for the RO to consider this evidence 
would not be warranted.  See 38 C.F.R. § 20.1304(c) (2000).   


II.  Increased Rating/Effective Date Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The service medical records from reflect treatment for back 
and hip pain after the veteran fell into a bunker while on 
active duty in Southwest Asia.  The April 1991 separation 
examination reflected lumbar sprain and facet syndrome and 
hip pain.  Following the veteran's discharge, service 
connection for residual lower back and hip injuries was 
established by a July 1991 rating decision.  Noncompensable 
ratings were assigned for these disabilities by analogy to DC 
5295 (lumbosacral strain) and DC 5253 (thigh impairment).  
The noncompensable rating has been assigned for the hip 
disability until the present time.  The rating for the back 
disability was increased to 10 percent by an October 1991 
rating decision after the veteran was shown by VA examination 
to have residual back pain.  The 10 percent rating was 
continued until October 1999, at which time a rating decision 
increased the evaluation to 20 percent effective from August 
11, 1999, the date of a VA examination which was determined 
to show increased symptomatology.  

Considering first the issue of the rating for the back, as 
the 20 percent rating was assigned from August 11, 1999, 
instead of the date of receipt of the claim for increase, 
there remains for consideration the issue of whether 
entitlement to a rating in excess of 10 percent during the 
appeal period prior to August 11, 1999, is warranted.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  A 20 percent rating for 
lumbosacral strain under DC 5295 requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation under 
DC 5295 requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, and positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.

Other potentially applicable diagnostic codes included DC 
5292 (limitation of lumbar motion).  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion and a 40 percent 
evaluation requires severe limitation of motion.  

Under DC 5293, (intervertebral disc syndrome) a 10 percent 
evaluation is warranted upon a showing of mild intervertebral 
disc syndrome, while a 20 percent evaluation requires 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

Applying the above criteria to the facts of this case, the 
Board concludes that the provisions to be used to determine 
the proper effective date for the 20 percent rating are those 
with respect to "increases" codified at 38 U.S.C.A. § 
5110(a) and 38 C.F.R. § 3.400(o).  Under these provisions, 
the effective date for an award of increased compensation is 
the later of the date of the receipt of claim or the date 
that "entitlement arose."  In this case, it was not 
factually ascertainable prior to the August 11, 1999, VA 
examination that entitlement to a 20 percent rating under DC 
5292, or any other potentially applicable diagnostic code, 
was warranted.  Pertinent findings from this VA examination 
included limitation of lumbar motion with pain, and the 
physician's opinion that lower extremity symptomatology was 
the result of nerve root irritation emanating from the 
veteran's low back.  This symptomatology was not shown 
clinically prior to August 11, 1999, (see e.g., July 1997 VA 
examination finding of no limitation of motion with no 
evidence of any significant back symptomatology).  
Accordingly, entitlement to a 20 percent rating prior to 
August 11, 1999, is not warranted.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o).  

As for entitlement to a rating in excess of 20 percent, such 
a rating requires a finding of "severe" lumbosacral stain, 
limitation of motion, or intervertebral disc syndrome.  Such 
symptomatology has not been demonstrated, thus precluding a 
rating in excess of 20 percent.  While there is some 
limitation of lumbar motion, this was not shown to be severe 
upon the August 1999 VA examination, nor were there any 
significant back complaints voiced at the time of an October 
2000 visit to a private physician.  Moreover, no significant 
neurologic deficits have been demonstrated, nor has listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space 
shown to be associated with the service-connected back 
disability.  

In making the above determination, the Board has also weighed 
the provisions of 38 C.F.R. §§ 4.40 with regard to giving 
proper consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Also considered was the veteran's sworn 
testimony asserting a more severe back disability than has 
been demonstrated clinically.  However, the Board concludes 
that the probative weight of the "negative" clinical 
evidence outweighs that of such subjective "positive" 
evidence.  Espiritu, 2 Vet. App. at 492, 495 (1992).  
Accordingly, the claim must be denied.  Gilbert, 1 Vet. App. 
at 49. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

Turning to the rating for the veteran's left hip, the most 
recent examination report of record revealed no limitation of 
hip motion and no pain with such motion.  (See October 10, 
2000, private examination report.)  No pain or limitation of 
hip motion was shown upon another private examination 
conducted in November 1998, and the conclusion following the 
August 1999 VA examination was "left hip injury not found."  
Clearly, therefore, as no limitation of motion in the left 
thigh is shown, which is required for a 10 percent rating 
under DC 5253, a compensable rating under this diagnostic 
code cannot be assigned.  There are no other objective 
findings warranting the assignment of increased compensation 
under other potentially applicable diagnostic codes, or on an 
"extraschedular" basis as described above.  Again, the 
probative weight of the "negative" objective evidence 
exceeds that of the subjective "positive" testimony 
asserting a more severe left hip disability than has been 
clinically demonstrated.  Espiritu, 2 Vet. App. at 492, 495 
(1992).  The claim must therefore be denied.  Gilbert, 1 Vet. 
App. at 49.  

The final issue for consideration is the claim that an 
earlier effective date is warranted for the 70 percent rating 
assigned for post-traumatic stress disorder by an April 1998 
rating decision effective from September 15, 1997.  Prior to 
regulatory revisions effective from November 7, 1996, a 70 
percent rating for post-traumatic stress disorder under DC 
9411 required severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996).  Under 
the amended DC 9411, a 70 percent rating for post-traumatic 
stress disorder requires occupational and social impairment 
resulting from this disability with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 
(2000).   

In essence, the veteran testified that the same 
symptomatology used as a basis for assigning the increased 
rating by the April 1998 rating decision was present as early 
as the time of separation from service.  The Board has 
carefully considered this assertion, but concludes that an 
earlier effective date is not warranted.  This conclusion is 
based on the fact that it was not shown until clinical 
reports dated after September 15, 1997, that the 
constellation of psychiatric symptomatology required for a 70 
percent rating for post-traumatic stress disorder were met 
under the "old" or amended criteria codified at DC 9411 
were met.  

A January 1998 assessment for Social Security Disability 
purposes was interpreted by the RO in the April 1998 rating 
decision as demonstrating that the criteria for a 70 percent 
rating were met.  This assessment included the following 
conclusion: 

The [veteran] experiences chronic 
psychological distress [and] 
maladjustment, (per psychological testing 
[and] clinical impression) and this 
substantially interferes [with] 
concentration, judgment, [and] overall 
efficiency. 

A similar interpretation was reached in a September 23, 1997, 
report from a clinical psychologist, who concluded that the 
veteran was "now unable to work successfully" and that his 
social relationships were "markedly" impaired.  He observed 
that the veteran's post-traumatic stress disorder resulted in 
"occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, thinking 
and mood."  

In explaining the rational for the assignment of the 
effective date for the 70 percent rating, the RO indicated 
that the basis for the assignment of the date of September 
15, 1997, was that this was the date of receipt of the 
veteran's claim for a total disability rating for 
compensation based on individual unemployability.  As 
indicated above, the effective date of an increased rating is 
to be assigned the later of the date of the receipt of claim 
or the date that "entitlement arose."  Thus, while a review 
of the correspondence and adjudication of record indicates 
that the claim for increase was actually pending for many 
years prior to September 15, 1997, there must nonetheless be 
of record some clinical report dated or received prior to 
that time which demonstrates that the criteria for a 70 
percent rating for post-traumatic stress disorder were met.  
A review of this evidence simply does not reveal a clinical 
report which shows the same level of psychiatric impairment 
as that shown by the reports dated in September 1997 and 
January 1998 described above.  For example, a July 1997 VA 
psychiatric examination showed the veteran reporting that he 
was working, although it was a "challenge."  Upon 
examination, the veteran's insight and judgment were intact 
and his thought processes and associations were logical with 
no loosening of association or confusion.  No impairment of 
memory was demonstrated, and the Global Assessment of 
Functioning (GAF) score was 52, indicative of moderate to 
serious impairment of social and occupational functioning, 
rather than the "major" impairment more reflective of a 
level disability as would warrant a 70 percent disability 
rating.  In addition, the same clinical psychologist who 
concluded in his September 23, 1997, statement that the 
veteran was unable to work successfully indicated in a 
November 1994 statement that the veteran was able to function 
at work, albeit marginally, and listed the GAF score as 65, 
emblematic of only mild to moderate impairment of 
functioning. 

In short, an increased rating cannot be assigned prior to the 
date that entitlement to the particularly disability rating 
is shown, 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o), and 
there is no evidence prior to September 15, 1997, 
definitively showing a level of psychiatric impairment so as 
to warrant a 70 percent rating under the "old" or amended 
criteria listed at DC 9411.  Thus, an effective date for the 
70 percent rating for post-traumatic stress disorder prior to 
September 15, 1997, is not warranted.   


ORDER

Entitlement to service connection for fibromyalgia, claimed 
as muscle and bone/joint aches and pains of the hands, 
shoulders, and ankles; fatigue, headaches, sleep disturbance 
and depression as due to undiagnosed illness contracted 
during the Persian Gulf War is denied.    

Entitlement to service connection for respiratory problems 
due to an undiagnosed illness contracted during the Persian 
Gulf War is denied.  

Entitlement to service connection for chest pain and rapid 
heartbeat due to undiagnosed illness contracted during the 
Persian Gulf War is denied.   

Entitlement to service connection thickened saliva and 
frequent colds due to undiagnosed illness contracted during 
the Persian Gulf War is denied.  

Entitlement to service connection for tinea pedis, eczema, 
and seborrheic keratosis, claimed as skin rash, fungus 
infections, poor wound healing, dry coarse hair and dry skin 
due to undiagnosed illness contracted during the Persian Gulf 
War is denied.  

Entitlement to service connection for memory loss, 
irritability and lack of concentration due to undiagnosed 
illness contracted during the Persian Gulf War is denied.  

Entitlement to service connection for gastritis, duodenitis 
and gastroesophageal reflux disease, with diarrhea and 
intestinal problems due to undiagnosed illness contracted 
during the Persian Gulf War is denied.  

Entitlement to service connection for osteoarthritis of both 
knees is denied. 

Entitlement to a rating in excess of 10 percent for a back 
disability prior to August 11, 1999, is denied.  

Entitlement to a rating in excess of 20 percent for a back 
disability is denied.  

Entitlement to a compensable rating for residuals of a left 
hip injury is denied. 

Entitlement to an earlier effective date for a grant of a 70 
percent rating for post-traumatic stress disorder is denied.  



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

